NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUJATA VYAS, Dr.,                               No.    17-56632

                Plaintiff-Appellant,            D.C. No.
                                                8:15-cv-02152-RSWL-DFM
 v.

BHASKAR VYAS, an individual; et al.,            MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                            Submitted March 8, 2019**
                              Pasadena, California

Before: SCHROEDER and OWENS, Circuit Judges, and CHRISTENSEN,***
Chief District Judge.

      Plaintiff Sujata Vyas appeals from the district court’s orders granting

summary judgment to Defendants Bhaskar Vyas and Schwab Retirement Plan


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dana L. Christensen, Chief United States District
Judge for the District of Montana, sitting by designation.
Services, Inc. (“Schwab”). As the parties are familiar with the facts, we do not

recount them here. We affirm.

      1. Vyas does not have standing to sue her ex-husband for breach of

fiduciary duty under the Employee Retirement Income Security Act (“ERISA”).

Vyas is not “a participant, beneficiary or fiduciary” of the relevant plan. See 29

U.S.C. § 1132(a)(2). Vyas is not named in the plan documents, and the plan is not

mentioned in the judgment of dissolution or in a qualified domestic relations order.

See 29 U.S.C. § 1056(d)(3)(C), (J).

      2. Vyas has no claim for breach of fiduciary duty against Schwab because

Schwab did not “perform[] a fiduciary function” when it took “the action[s] subject

to complaint.” Pegram v. Herdrich, 530 U.S. 211, 226 (2000). Vyas alleged only

that Schwab carried out the directions of the plan administrator, which is not a

party to this lawsuit. See Wright v. Or. Metallurgical Corp., 360 F.3d 1090, 1102

(9th Cir. 2004) (“ERISA relieves a trustee from fiduciary obligations regarding the

management and control of a plan’s assets when the trustee is directed by the

plan’s designated fiduciaries.” (quotation marks omitted)). Schwab did not

“exercise[] any discretionary authority or discretionary control respecting

management of [the] plan[s] or exercise[] any authority or control respecting

management or disposition of [plan] assets.” 29 U.S.C. § 1002(21)(A)(i).

      AFFIRMED.


                                          2